Citation Nr: 1607336	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-33 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who had unverified active service from December 1960 to December 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 10 percent for a right knee disability.  [The Veteran's record is now in the jurisdiction of the Philadelphia, Pa. RO.  In May 2015 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The issues of service connection for right ankle and low back disabilities have been raised by the Veteran in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ/RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ/RO.  VA will notify the Veteran if further action is required.


REMAND

A review of the Veteran's record found that some pertinent due process and evidentiary documents are missing and unavailable for review.  That is, the following documents have not been uploaded to the Veteran's electronic claims file:  the Veteran's claim for an increased rating for the right knee disability filed in October 2011, the VCAA letter sent to the Veteran in January 2012, the Veteran's March 2013 notice of disagreement with the rating decision of March 2012 that denied him an increased rating for the right knee, the statement of the case (SOC) mailed to the Veteran in October 2013, and the report of a February 2012 VA examination of the right knee upon which the RO based its denial in part.  These records were cited either in the March 2012 rating decision of or the October 2014 supplemental SOC (SSOC).  They must be secured for the record (or certified to be irretrievably lost and reconstructed to the extent possible

Moreover, the VA and private medical records strongly suggest that the Veteran's right knee disability is worse than reflected on his last VA examination in August 2014.  For example, a December 2014 VA right knee MRI found numerous defects, including moderate effusion, degenerating ligaments, tricompartmental osteoarthritis, a meniscal tear, and cartilage loss.  VA X-rays in March 2015 showed moderate to severe osteoarthritis of the right knee joint.  Other 2015 VA records show that the Veteran was being seen periodically in the orthopedic clinic and undergoing physical therapy for the knee, had a knee brace prescribed, had continual effusion in the joint, and had knee range of motion that was more restricted than found on the last VA examination.  Given that the evidence suggests a material change in the Veteran's condition, and given that it is the VA's duty to assist the Veteran in obtaining evidence adequate to decide the claim, a contemporaneous examination is necessary.  38 C.F.R. §§ 3.159(c)(4), 3.327.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain and add to the claims file the following:  the Veteran's October 2011 claim for an increased rating for the right knee disability; the VCAA letter of January 2012; the Veteran's notice of disagreement with the March 2012 rating decision, denying an increased rating; the October 2013 SOC; and the February 2012 report of VA examination of the right knee.  

2.  The RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the current level of severity of his service-connected right knee disability.  The Veteran's claims files must be made available to the examiner for review.  All necessary tests and studies should be accomplished.  All clinical findings in regard to evaluating the Veteran's right knee disability in accordance with applicable rating criteria, should be set forth in the report.

The examiner is asked to describe: 

 a).  Ranges of flexion and extension of the right knee, in degrees and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement, also in degrees.  Additional limitation of motion during flare-ups and following repetitive use should also be noted.

 b).  Any recurrent subluxation or lateral instability, including whether it is slight, moderate, or severe; and 

 c).  Any symptoms associated with cartilage impairment that is related to the right knee disability, including whether there are frequent episodes of "locking," pain, and effusion into the knee joint.

3.  After the foregoing is completed, the RO should adjudicate the Veteran's claim seeking a rating in excess of 10 percent for the right knee disability.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

